Citation Nr: 1424529	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-49 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the upper extremities.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Buffalo, New York.

In November 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2013, April 2013 and October 2013 to obtain treatment records and afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.

The issue of a petition to reopen the previously denied claim of service connection for hypertension being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Arthritis of the upper extremities was not present during service, arthritis was not manifest with one year of discharge from service and the currently diagnosed bilateral hand arthritis did not develop as a result of any incident during service.

2.  The Veteran is service-connected for gastroesophageal reflux disorder (GERD) with Barrett's esophagus, intestinal type and hiatal hernia, evaluated as 30 percent disabling; degenerative changes of the cervical spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as zero percent disabling; and linear submental scar below the chin, right midline part of neck, status post excision of chronic nonspecific lymphadenitis, evaluated as zero percent disabling.

3.  The Veteran completed four years of college, has no special training and was gainfully employed for many years as a contract administrator until 1987. 

4.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  Arthritis of the upper extremities was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in September 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and entitlement to a TDIU.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  The case was previously remanded in February 2013 and April 2013 to obtain legible treatment records from Fort Drum.  Records consisting of a list of prescriptions and illegible forms, which appear to be a release form, were obtained.  As the Appeals Management Center (AMC) has contacted Fort Drum pursuant to two separate remands to obtain treatment records, the Board concludes that VA has fulfilled its duty to obtain records from Fort Drum.  Pertinent VA examinations were obtained in May 2010 (TDIU), May 2011 (TDIU), and November 2013 (arthritis), with an additional opinion in December 2013 (arthritis).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

The Veteran contends that he has arthritis of the upper extremities that is related to his military service.  See, e.g., August 2008 claim.  The Board previously denied service connection for a disability manifested by right shoulder pain in October 2013.  As such, the Board will only address findings pertaining to the Veteran's upper extremities other than his right shoulder.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show no treatment for, or diagnosis of, any upper extremity complaints, including arthritis.  Examinations in October 1945, December 1950, January 1954, November 1954, April 1955, September 1960, May 1964 and May 1966 all revealed a normal musculoskeletal system or upper extremities.  Additionally, a January 1956 examination shows that the Veteran had no joint pains.  Reports of medical history dated in August 1950, December 1951, November 1954, May 1964 and May 1966 all show that the Veteran denied symptoms such as arthritis or rheumatism; bone, joint or other deformity; and painful or "trick" elbow.  There is no evidence that the Veteran incurred an in-service event, injury or disease to his upper extremities.

A VA examination in May 2010 for the Veteran's service-connected GERD with Barrett's esophagus, intestinal type and hiatal hernia shows that he reported civilian employment doing paper works/documentation after retiring from service.  In his TDIU claim, the Veteran reported that he last worked in 1987.

The Veteran submitted a nexus statement from J.Q., M.D. dated in June 2010.  Dr. J.Q. reported the Veteran's duties in service, which he opined to require the performance of repetitive tasks with both his hands.  It was his opinion that such tasks caused the Veteran to begin and continue to experience bilateral hand/digits pain.  He reported that X-rays in August 2008 confirmed arthritis.  Dr. J.Q. opined that the duties performed by the Veteran involved extensive use of his hands (multiple repetitive traumas); those multiple traumas initiated the changes that were now manifested as degenerative joint disease of the bilateral hands.  

He opined that osteoarthritis was a form of chronic arthritis found commonly in middle-aged and elderly people, affecting especially the weight-bearing joints and characterized by degenerative changes in articular cartilage and bony overgrowth at the joint margin.  He opined that the cause of osteoarthritis was obscure; it seemed to include mechanical, dystrophic and genetic factors.  He also opined that mechanical injury, which might consist of a single major trauma or repeated minor traumas, may cause intra-articular changes that act as a predisposing or aggravating cause.  He opined that secondary osteoarthritis, in which an antecedent disease or injury was believed to be related to the arthritis, might result from any condition that disturbed normal joint function.  He also opined that symptoms of osteoarthritis usually exhibited a slowly progressive and intermittent course.  Dr. J.Q. concluded that the degenerative joint problems of the Veteran's hands were initiated by the duties he performed while in service; those repeated traumas initiated the degenerative changes he experienced today.

At his November 2012 hearing, the Veteran testified that he did not receive a diagnosis of arthritis when he got out of service.  Hearing  Transcript (T.) at 8.  He testified that he was diagnosed in 1968.  Id. at 9.

At a VA examination in May 2013, the Veteran was diagnosed with right shoulder arthritis.  No findings pertinent to the Veteran's upper extremities other than his right shoulder were made.   

The Veteran was afforded a VA examination in November 2013.  He was diagnosed with osteoarthritis of the hands and fingers.  The Veteran reported that there were no specific injuries that he was able to recall.  He reported that hand pains started decades ago.  The examiner opined that it would be pure speculation on their part, and on any other physician's part, to determine if the current bilateral hand condition was causally related to the Veteran's prior active duty activities.  The examiner reported that the Veteran indicated that he worked for many years at General Electric after his final active duty stint in the military, and previously drove a delivery type truck between World War II and Korean War activity.  Citing to medical literature, the examiner reported that without documented evidence of specific trauma to the hands, there was insufficient evidence that a combination of risk factors (e.g., force and repetition, force and posture), or vibration, or highly repetitive work alone or in combination with other factors, or isolated forceful work or keyboard activities, or length of employment were causative of hand arthritis.  The examiner opined that there was very strong evidence that age, genetics, and some evidence that gender and body mass index were significant risk factors for osteoarthritis of the hand.  

An additional VA opinion was obtained in December 2013.  The examiner reported reviewing the positive nexus from Dr. J.Q.  The examiner noted that there was no medical treatment for the Veteran's hands from service until 2008, a gap of over 60 years.  [The Board observes that the examiner's report is incorrect as the Veteran was discharged from service in 1966, making 2008 a gap of over 40 years and not 60 years.  It is not clear whether the examiner was referencing the Veteran's entrance to service in 1941, making 2008 over 60 years from entrance or whether it was a typographical error.]  Citing medical literature, the examiner reported that osteoarthritis of the hands was a common disorder, most often presenting in patients over 40 years of age.  The examiner opined that based on the X-rays in November 2013, the Veteran's arthritis was a common finding in a patient over 40 years old.  The examiner opined that there was no nexus to service for a treatment of a hand condition, as the initial X-rays noting degeneration of the hands was in 2008, over 60 years after service [again, the Board notes that it was actually over 40 years after discharge].  The examiner concluded that as the degenerative changes in the Veteran's hands revealed expected osteoarthritis in a patient over 40 years and there was no nexus to service, it was less likely than not that the arthritis of the hands was related to the Veteran's in-service duties.  

Based on a review of the evidence, the Board concludes that service connection for arthritis of the upper extremities is not warranted.  Although the evidence shows that the Veteran currently has arthritis of the hands, it does not show that it is related to his military service.
Since the Veteran was in service for over 20 years, the Board concedes repetitive use of his upper extremities as reported by Dr. J.Q. in June 2010.  However, his STRs are silent for any upper extremity complaints.  Examinations throughout service, including this 1966 retirement examination, showed a normal musculoskeletal system and upper extremities.  Even considering repetitive use of his upper extremities, the Board finds that the evidence does not support a finding of service connection.

The Board acknowledges Dr. J.Q.'s positive opinion.  However, while Dr. J.Q. attributed the Veteran's arthritis to repetitive use, he did not address the Veteran's post-service employment and whether there was repetitive use of the Veteran's upper extremities during his post-service employment, especially as the Veteran reported doing paper works/documentation after retiring from service until 1987.  Furthermore, Dr. J.Q.'s opinion also indicates that age and other factors play a role in the development of arthritis.  Additionally, he did not address the Veteran's normal musculoskeletal system and upper extremities throughout his military service up through his 1966 retirement examination.  Dr. J.Q.'s opinion also does not indicate that he physically examined the Veteran as the November 2013 VA examiner did.  Considering that this opinion did not address the role that the Veteran's post-service employment had as repetitive use injuries to his upper extremities, in addition to this opinion indicating that other factors may play a role in the development of arthritis, as well as the lack of a physical examination, the Board concludes that it lacks probative value compared to the VA examiners' opinions.  Therefore, a finding of service connection based on this opinion is not warranted.  

The Board finds the negative nexus opinions from the November 2013 and December 2013 examiners to be more probative than Dr. J.Q.'s opinion.  Both VA examiners reviewed the Veteran's records and provided well-reasoned rationales.  The November 2013 examiner also physically examined the Veteran, while both examiners addressed pertinent medical literature in support of their opinions.  The December 2013 examiner also addressed Dr. J.Q.'s opinion, yet still provided a negative nexus opinion.  The Board acknowledges that the December 2013 examiner erred in relating the number of years after the Veteran's discharge from service in 1966 and the first evidence of arthritis in 2008.  However, the examiner provided other rationale for their opinion.  Combined, the Board finds that the November 2013 and December 2013 opinions outweigh Dr. J.Q.'s opinion.

In this case, the first evidence of arthritis in the hands was in 2008.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of arthritis complaints, symptoms, or findings for over four decades between the period of active service and the earliest evidence of a diagnosis of arthritis of the upper extremities is itself evidence which tends to show that arthritis of the upper extremities did not have its onset in service or for many years thereafter.  

For the reasons set forth above, the Board concludes that the negative nexus opinions from the VA examiners outweigh the positive opinion from Dr. J.Q.  As the weight of the evidence is against an association between arthritis of the upper extremities and the Veteran's active duty, service connection for arthritis of the upper extremities is not warranted.

The Board has considered the Veteran's statements regarding his upper extremity pain, to include whether his statements establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that his examinations throughout service showed a normal musculoskeletal system, as well as the Veteran denying joint complaints in his reports of medical histories, weighs against a finding of a continuity of symptomatology.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Furthermore, as the evidence does not show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  In reaching this conclusion, the Board acknowledges the Veteran's testimony that he was diagnosed in 1968; however, that is two years after discharge.  Therefore, the evidence does not support a finding of service connection on a presumptive basis.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between arthritis of the upper extremities and the Veteran's active duty, service connection for arthritis of the upper extremities is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the upper extremities.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arthritis of the upper extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

	B.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  See, e.g., August 2008 claim.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for GERD with Barrett's esophagus, intestinal type and hiatal hernia, evaluated as 30 percent disabling; degenerative changes of the cervical spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as zero percent disabling; and linear submental scar below the chin right midline part of neck, status post excision of chronic nonspecific lymphadenitis, evaluated as zero percent disabling.  His combined disability evaluation is 40 percent.  As such, the Veteran does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because he is not rated at 60 percent or more for a single service-connected disability nor is his combined disability rating 70 percent with one disability rated at least at 40 percent.  
It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

Regarding his employment, in his August 2008 application for TDIU, the Veteran reported that he last worked in 1987 as a contract administrator.  He reported that he chose early retirement to seek medical care for his service-connected disabilities.  Regarding his education background, he completed four years of college and had no additional education or training.  

At a VA examination for his tinnitus and bilateral hearing loss in May 2010, the examiner opined that the Veteran's disabilities impacted occupational activities due to poor social interactions and hearing difficulty.  A May 2010 VA examination for the Veteran's GERD is also of record.  The Veteran reported that he retired due to eligibility by age or duration of work.  The examiner opined that the resulting work problem from that disability was that he was assigned different duties.  Other effects on occupational activities included a restricted diet/very conscientious of what he ate to avoid heartburn, and abdominal pain/upsets.  A May 2010 examiner for the Veteran's scar opined that it had no significant effects on occupation.  The Veteran was afforded a VA examination for his cervical spine in March 2011.  The examiner opined that the effect that disability had on the Veteran's usual occupation was that he was assigned different duties; the Veteran had problems with lifting, carrying and pain.

At his November 2012 hearing, the Veteran testified that no doctor had ever told him that he was unable to work due to his service-connected disabilities.  T. at 16.  

None of the Veteran's treatment records contain any medical opinions indicating that he is unemployable due to his service-connected disabilities.  The Veteran has not provided any statements indicating that he has tried to find employment, nor has he reported why his disabilities render him unemployable.

Based on a review of the evidence, the Board concludes that entitlement to a TDIU is not warranted.  The pertinent evidence of record fails to show that the Veteran's service-connected disabilities preclude substantially gainful employment.  No medical professional has provided any such opinion; the Veteran himself testified that no physician has told him that he was unable to work due to his service-connected disabilities.  While the May 2010 and March 2011 VA examiners opined that the Veteran's gastrointestinal, auditory and spine disabilities affected his occupation, none of them opined that such disabilities rendered the Veteran unemployable.  In this case, the Veteran reportedly worked as a contract administrator prior to retiring in 1987.  The evidence does not show that the affects his disabilities have on his occupation such as poor social interactions, hearing difficulty, restricted diet, abdominal pain/upsets and problems with lifting, carrying and pain render him incapable of performing the physical and mental acts required by employment consistent with his education and occupational history.  

The Veteran himself has not reported why he is unable to perform the physical and mental acts required by employment due to his service-connected disabilities.  He has not reported that he has attempted to work since 1987, but has been unable to due to his disabilities.  He has also not reported being turned down for employment due to his disabilities.  At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due to his service-connected disabilities.  

Furthermore, the Board observes that the Veteran has several nonservice-connected disabilities, which may affect his employability.  Additionally, the Veteran is currently 90 years old.  In determining whether the criteria for the award of a TDIU have been met, the inability to work due to non-service-connected disabilities and age cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, even if the Veteran is indeed unemployable, the evidence fails to show that his service-connected GERD with Barrett's esophagus, intestinal type and hiatal hernia; degenerative changes of the cervical spine; tinnitus; bilateral hearing loss; and linear submental scar below the chin right midline part of neck, status post excision of chronic nonspecific lymphadenitis alone preclude substantially gainful employment. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.  Accordingly, the Board concludes that the criteria for a TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107. 







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for arthritis of the upper extremities is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


